United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 25, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-40186
                           c/w No. 06-40196
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CELSO CHAVEZ-BALTAZAR,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 1:05-CR-149
                      --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed for Celso Chavez-

Baltazar has moved for leave to withdraw and has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967).       Chavez-

Baltazar has not filed a response to counsel’s motion.       Our

independent review of counsel’s brief and the record discloses no

nonfrivolous issues for appeal.   Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-40186
                        c/w No. 06-40196
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.   See

5TH CIR. R. 42.2.